Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Evelyn Middleton appeals the district court’s order dismissing her 28 U.S.C. § 2042 (2006) action for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Middleton v. United States, No. 4:10-cv-00088-JBF-FBS (E.D.Va. Aug. 19, 2010). We dispense with oral argument *689because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.